Citation Nr: 0619788	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-28 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and Veteran's Spouse



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO reopened the 
veteran's claim for service connection for PTSD and denied 
the claim on the merits.  The veteran and his wife testified 
at a May 2004 hearing before a Decision Review Officer, and 
the certified transcript is of record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied service connection for PTSD in a January 
1983 rating decision, and the veteran did not appeal. 

3.  Evidence relevant to the veteran's claim received since 
the January 1983 rating decision relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
and/or cumulative, and raises a reasonable possibility of 
substantiating the claim.   


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for PTSD in January 1983 is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

2.  The claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in March 2002, VA notified the veteran of 
the information and evidence needed to reopen a previously 
denied claim on the basis of new and material evidence, 
including what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information related to his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  Because the issue 
in this case is whether to reopen the previously denied claim 
based on new and material evidence, the Board finds that the 
veteran was effectively notified of the information and 
evidence necessary to substantiate and complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA provided the veteran 
initial VCAA notice in March 2002, prior to the February 2003 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board.  All known and available records 
relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

In a January 1983 rating decision, the RO denied entitlement 
to service connection for PTSD because medical evidence of 
record did not demonstrate that the veteran experienced 
psychiatric symptoms that satisfied the criteria of a PTSD 
diagnosis.  The veteran was notified of that decision and his 
appellate rights, but he did not appeal.  Consequently, that 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Although a claim previously disallowed by the RO cannot be 
reopened on the same factual basis, if new and material 
evidence is presented or secured with respect to such a 
claim, VA must reopen and review the evidence.  See 38 
U.S.C.A. §§ 5108, 7105(c).  New evidence is evidence that was 
not previously before agency decisionmakers.  Material 
evidence is evidence that, by itself or when considered with 
evidence previously on the record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
evidence that was on the record at the time of the initial 
denial of the claim, and must raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The 
credibility of evidence is presumed when determining whether 
it is new and material.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In the February 2003 rating decision on appeal, the RO 
considered the veteran's claim on the merits after it found 
that new and material evidence was received sufficient to 
reopen the claim.  Nonetheless, the Board must determine 
whether new and material evidence has been received before it 
can consider the merits of the claim.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

At the time of the January 1983 rating decision, evidence of 
record included:  the veteran's enlistment and separation 
examinations, which noted a history of depression and 
anxiety; the veteran's service medial records, which were 
devoid of any reference to psychiatric treatment; 1982 VA 
medical records indicating that the veteran complained of 
anger, depression, and frustration at work; and the report of 
a November 1982 VA examination, in which the veteran was 
diagnosed as having delayed and chronic PTSD.  The veteran 
identified several potential stressors during that 
examination, including exposure to protestors, poor ship 
conditions, bad weather at sea, long delays in receiving 
assignments, a hostile and racist drill sergeant, an 
encounter with a solider who fired several shots inside a 
theater, and unwelcome treatment upon his return to the 
United States.

Evidence submitted since the January 1983 decision includes 
extensive medical records indicating that the veteran has 
been diagnosed as having PTSD.  The veteran also provided 
further description of several in-service stressors.  First, 
he provided specific examples of his drill sergeant's 
physical and verbal abuse.  Second, he further described an 
encounter with protestors outside a train at his port of 
embarkation, and he provided newspaper articles depicting 
train riots.  Third, he averred that conditions aboard his 
ship were crowded, tumultuous, and filthy, and he maintained 
that the ship nearly sank when it encountered a typhoon.  In 
a corroborating statement, a friend and fellow soldier stated 
that he heard that the veteran's ship sank on its return to 
the United States.  Fourth, the veteran asserted that, when 
his unit arrived in Japan, they waited several weeks for 
specific orders.  Fifth, he stated that a large cat passed 
through his camp and left prints.  Finally, he declared that 
he was consistently nervous about poisoned food, attacks, and 
traps.  

The Board finds that evidence received since the January 1983 
decision is new and material.  The evidence was not before 
the RO in January 1983 and relates to an unestablished fact, 
whether there is a current PTSD diagnosis related to military 
stressors.  The evidence is not duplicative and/or cumulative 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. Therefore, the new and 
material evidence is a sufficient basis upon which to reopen 
the claim, and the appeal is granted to that extent only.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

During the May 2004 hearing, the veteran stated that he 
intended to expand his claim to include entitlement to 
service connection for an anxiety disorder.  The RO denied 
service connection for an anxiety disorder in a December 2004 
rating decision.  The veteran filed a notice of disagreement 
with that decision and requested review by a Decision Review 
Officer.  The RO must issue a Statement of the Case reviewing 
that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD 
requires medical evidence that the veteran has a current 
diagnosis of PTSD, credible evidence supporting the 
occurrence of an in-service stressor, and medical evidence 
linking the current diagnosis and the in-service stressor.  
See 38 C.F.R. § 3.304(f).  

Medical evidence of record provides a confused diagnosis of 
the veteran's psychiatric symptoms.  The veteran has been 
diagnosed as having PTSD, a personality disorder, a chronic 
stress condition, a panic disorder, an anxiety disorder, 
depression, and psychosomatic symptoms.  Moreover, after a 
period of hospitalization and close observation in May 2002, 
a VA physician opined that the veteran's conduct was more 
consistent with a personality disorder than with PTSD.  
During an April 2004 evaluation, a VA physician stated that, 
although the veteran had symptoms of PTSD, that diagnosis 
could not be confirmed because the described stressors were 
neither life-threatening nor troubling to the veteran at the 
time of the examination.  The physician performed extensive 
psychiatric testing and diagnosed multi-infarct dementia, an 
anxiety disorder due to military service, a somatoform 
disorder, and a major depressive disorder.  In addition to 
ambiguity about the precise diagnosis, evidence is unclear in 
relation to a conclusive nexus between in-service events and 
the veteran's current condition; no medical opinion confirms 
a relationship between specific in-service stressors and the 
veteran's current symptoms.

Consequently, the Board finds that further medical 
development is necessary to determine the nature of the 
veteran's condition and its potential relationship to in-
service stressors.  The VCAA requires VA to order a medical 
examination of the veteran if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but otherwise indicates that the veteran 
has a disability or recurrent symptoms of a disability that 
may be associated with an in-service injury or disease.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board also finds that additional evidentiary development 
is required.  The March 2002 VCAA letter did not notify the 
veteran of the information and evidence needed to demonstrate 
entitlement to service connection for PTSD, the degree of 
disability, or the effective date of an award, in compliance 
with Dingess/Hartman.  19 Vet. App. at 486.  Additionally, 
the RO made no attempt to verify the veteran's alleged 
stressors.  The veteran provided evidence depicting specific 
train riots near his port of embarkation, but the RO did not 
attempt to confirm whether the veteran's unit was affected by 
those incidents.  Furthermore, the RO did not attempt to 
verify that the veteran's ship encountered a typhoon during 
his transport to Japan.  

Accordingly, this matter is remanded for the following 
action:

1.  Issue a Statement of the Case 
regarding the issue of service connection 
for an anxiety disorder.  

2.  Provide VCAA notice of the 
information and evidence needed to 
establish service connection for PTSD, 
the degree of disability, and the 
effective date of an award.  Additionally 
advise the veteran of the type of 
information and evidence that may 
corroborate his alleged in-service 
stressors.  Afford the veteran an 
opportunity to submit additional 
evidence.

3.  After receiving a response from the 
veteran, if any, review the file and 
prepare a summary of alleged stressors.  
Provide the summary and any associated 
documents to the United States Army and 
Joint Services Records Research Center 
and request any information corroborating 
the veteran's allegations.  Subsequent to 
that development, prepare a memorandum 
describing which of the veteran's 
stressors are verified.

4.  Subsequent to the additional 
development, schedule the veteran for an 
examination to assess the nature and 
severity of his psychiatric condition.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should perform all appropriate 
testing and render any applicable 
diagnoses.  Specifically, the examiner 
should state whether the veteran has PTSD 
related to any verified stressors.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

5.  When all additional development is 
complete, review the case on the basis of 
the additional evidence, including 
medical evidence submitted since the last 
RO review of the issue in July 2004.  If 
the benefit sought is not granted, 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


